     Case 1:16-cv-00420-NONE-BAM Document 65 Filed 09/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    EDWARD FURNACE,                                    Case No. 1:16-cv-00420-NONE-BAM (PC)
12                        Plaintiff,                     ORDER SETTING TELEPHONIC STATUS
                                                         CONFERENCE
13            v.
                                                         Date: November 10, 2021
14    VILLA,                                             Time: 10:00 a.m.
15                        Defendant.
16

17          Plaintiff Edward Furnace (“Plaintiff”) is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds on

19   Plaintiff’s second amended complaint against Defendant Villa for excessive force in violation of

20   the Eighth Amendment.

21          Discovery in this action has closed and the deadline for dispositive motions has passed.

22   This case is now ready to be set for jury trial. In light of the current COVID-19 pandemic, the

23   Court will set a telephonic status conference for November 10, 2021, at 10:00 a.m. to discuss

24   setting the relevant deadlines and a possible trial date.

25          Accordingly, IT IS HEREBY ORDERED as follows:

26      1. A telephonic status conference is set for November 10, 2021, at 10:00 a.m. before the

27          undersigned in Courtroom 8 (BAM);

28      2. The parties shall appear telephonically (via Zoom);
                                                         1
     Case 1:16-cv-00420-NONE-BAM Document 65 Filed 09/15/21 Page 2 of 2


 1      3. Defense counsel shall contact Courtroom Deputy, Esther Valdez, at (559) 499-5788 or

 2         evaldez@caed.uscourts.gov for the Zoom dial-in information for all parties;

 3      4. Defense counsel is required to arrange for Plaintiff’s participation by contacting the

 4         Litigation Coordinator at the institution where Plaintiff is housed to provide the

 5         necessary dial-in information and confirm whether the institution is able to produce

 6         Plaintiff for a telephonic appearance at the scheduled date and time;

 7      5. If the institution is unable to produce Plaintiff for a telephonic appearance at the scheduled

 8         date and time, defense counsel shall so inform the Court by no later than September 30,

 9         2021; and

10      6. The Court will issue any necessary transportation writ in due course.

11
     IT IS SO ORDERED.
12

13      Dated:    September 15, 2021                         /s/ Barbara    A. McAuliffe            _
                                                       UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
